 



Exhibit 10.11.9
SIXTH AMENDMENT TO LEASE
     This Sixth Amendment (the “Sixth Amendment”) to Lease is made as of
January 26, 2007 (the “Effective Date”), by and between ARE-20/22/1300
FIRSTFIELD QUINCE ORCHARD, LLC, a Delaware limited liability company, having an
address at 385 E. Colorado Boulevard, Suite 299, Pasadena, California 91101
(“Landlord”), and IOMAI CORPORATION, a Delaware corporation, having an address
at 20 Firstfield Road, Gaithersburg, Maryland 20878 (“Tenant”).
RECITALS
     A. Pursuant to that certain Lease, dated as of December 18, 2000, by and
between Landlord and Tenant (the “Original Lease”), as amended by that certain
First Amendment to Lease, dated November 29, 2001 (the “First Amendment”), that
certain Second Amendment to Lease, dated April 14, 2003 (the “Second
Amendment”), that certain Third Amendment to Lease, dated August 28, 2003 (the
“Third Amendment”), that certain Fourth Amendment to Lease, dated October 26,
2005 (the “Fourth Amendment”), that certain letter agreement, dated January 3,
2006 (the “Letter Agreement”) and that certain Fifth Amendment to Lease, dated
July 25, 2006 (the “Fifth Amendment”) (the Original Lease, as amended by the
First Amendment, Second Amendment, Third Amendment, Fourth Amendment, Letter
Agreement and Fifth Amendment, is herein the “Lease”), Landlord leased to Tenant
that certain premises (the “Existing Premises”) located at 20 Firstfield Road,
Gaithersburg, Maryland (the “Project”) and more particularly described in the
Lease.
     B. Tenant desires to expand the Existing Premises demised under the Lease
by adding 7,015 additional rentable square feet being comprised of (i) 1,365
square feet located on the first floor of the Project (the “Sixth Expansion
Space”), and (ii) 5,650 square feet located on the first floor of the Project
(the “Seventh Expansion Space”) (the Sixth Expansion Space and Seventh Expansion
Space are herein collectively, the “New Expansion Space”).
     C. The Sixth Expansion Space is currently leased by Landlord to GRL,
INC.COM, a Maryland corporation (“GRL”) pursuant to that certain Lease Agreement
dated November 29, 2005 by and between Landlord and GRL (the “GRL Lease”). The
GRL Lease expires by its terms at midnight on July 1, 2007.
     D. The Seventh Expansion Space is currently leased by Landlord to Artesian
Therapeutics, Inc., a Delaware corporation (“Artesian”) pursuant to that certain
Lease Agreement dated May 23, 2002 by and between Landlord and Artesian (the
“Artesian Lease”). The Artesian Lease expires by its terms at midnight on
September 1, 2007.
     E. Landlord is willing to lease the New Expansion Space to Tenant on the
terms herein set forth. Landlord and Tenant now desire to amend the Lease to,
among other things, expand the Existing Premises to include the Sixth Expansion
Space upon expiration or earlier termination of the GRL Lease, and to include
the Seventh Expansion Space upon expiration or earlier termination of the
Artesian Lease and to establish the terms and conditions associated with
Tenant’s leasing of the New Expansion Space.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     Now, therefore, the parties hereto agree that the Lease is amended as
follows:
1. Premises.
     (a) Sixth Expansion Space. Effective immediately upon the Sixth Expansion
Space Delivery (as defined below) (the “Sixth Expansion Commencement Date”), the
Existing Premises demised under the Lease shall be deemed expanded to include
the Sixth Expansion Space, consisting for all purposes of the Lease of 1,365
rentable square feet, as such Sixth Expansion Space is described on Exhibit A-1
attached hereto and incorporated herein by this reference. Within forty-five
(45) days of the Sixth Expansion Commencement Date, Landlord shall deliver to
Tenant a written acknowledgment of the Sixth Expansion Commencement Date in the
form of the “Acknowledgment of Sixth Expansion Commencement Date” attached to
this Sixth Amendment as Exhibit B-1, and within fifteen (15) days of receipt of
the Acknowledgment of Sixth Expansion Commencement Date, Tenant shall execute
and deliver said acknowledgment to Landlord.
     (b) Seventh Expansion Space. Effective immediately upon the Seventh
Expansion Space Delivery (as defined below) (the “Seventh Expansion Commencement
Date”), the Existing Premises demised under the Lease shall be deemed expanded
to include the Seventh Expansion Space, consisting for all purposes of the Lease
of 5,650 rentable square feet, as such Seventh Expansion Space is described on
Exhibit A-2 attached hereto and incorporated herein by this reference. Within
forty-five (45) days of the Seventh Expansion Commencement Date, Landlord shall
deliver to Tenant a written acknowledgment of the Seventh Expansion Commencement
Date in the form of the “Acknowledgment of Seventh Expansion Commencement Date”
attached to this Sixth Amendment as Exhibit B-2, and within fifteen (15) days of
receipt of the Acknowledgment of Seventh Expansion Commencement Date, Tenant
shall execute and deliver said acknowledgment to Landlord. Included with the
Seventh Expansion Space, Tenant shall have the exclusive use of the existing
HVAC system which services the laboratory space located within the Seventh
Expansion Space (the “Seventh Expansion Space HVAC System”). Tenant shall, at
its expense, maintain the Seventh Expansion Space HVAC System, and for the
remainder of the Extension Term (as defined in the Fourth Amendment), obtain and
maintain at all times, a quarterly service contract in the identical manner as
required under the Fifth Amendment with respect to the Fourth Expansion Space.
     (c) Definition of Premises. From and after the Sixth Expansion Commencement
Date, the Existing Premises, as expanded to include the Sixth Expansion Space,
shall be comprised of 47,814 rentable square feet, in the aggregate. From and
after the Seventh Expansion Commencement Date, the Existing Premises, as
expanded to include the Sixth Expansion Space and the Seventh Expansion Space,
shall be comprised of 53,464 rentable square feet in the aggregate. From and
after the Sixth Expansion Commencement Date, the term “Premises” (as defined in
the Lease) shall be deemed amended to include the Sixth Expansion Space, and
from and after the Seventh Expansion Commencement Date, the term “Premises”
shall be deemed further amended to include the Seventh Expansion Space.

 



--------------------------------------------------------------------------------



 



     (d) Sixth Expansion Space Environmental Report. Landlord agrees to deliver
to Tenant a copy of any report prepared after the date hereof by Landlord’s
environmental consultant relating to the GRL Lease. If and to the extent
permitted by GRL, (i) Landlord shall deliver a copy of any reports or related
documentation prepared by GRL’s environmental consultant with respect to GRL’s
decommissioning and surrender of the Sixth Expansion Space, and (ii) Tenant’s
environmental consultant shall be permitted to accompany Landlord’s
environmental consultant during any inspection or review of the Sixth Expansion
Space in connection with GRL’s decommissioning and surrender thereof. Tenant
shall keep all reports and related documentation provided to Tenant pursuant to
this Section 1(d) confidential, shall be expressly precluded and prohibited from
relying on any such reports or the conclusions set forth therein, and nothing
within any such reports or documentation shall be interpreted by Tenant as a
representation, warranty or covenant by Landlord regarding the condition of the
Sixth Expansion Space.
     (e) Seventh Expansion Space Environmental Report. Landlord agrees to
deliver to Tenant a copy of any report prepared after the date hereof by
Landlord’s environmental consultant relating to the Artesian Lease. If and to
the extent permitted by Artesian, (i) Landlord shall deliver a copy of any
reports or related documentation prepared by Artesian’s environmental consultant
with respect to Artesian’s decommissioning and surrender of the Seventh
Expansion Space, and (ii) Tenant’s environmental consultant shall be permitted
to accompany Landlord’s environmental consultant during any inspection or review
of the Seventh Expansion Space in connection with Artesian’s decommissioning and
surrender thereof. Tenant shall keep all reports and related documentation
provided to Tenant pursuant to this Section 1(e) confidential, shall be
expressly precluded and prohibited from relying on any such reports or the
conclusions set forth therein, and nothing within any such reports or
documentation shall be interpreted by Tenant as a representation, warranty or
covenant by Landlord regarding the condition of the Seventh Expansion Space.
     (f) Sixth Expansion Space Delivery. Landlord shall deliver the Sixth
Expansion Space in broom clean condition, free and clear of all tenants and
other occupants (“Sixth Expansion Space Delivery”) within five (5) days
following the later to occur of (i) GRL’s delivery of possession of the Sixth
Expansion Space to Landlord, and (ii) the expiration or earlier termination of
the GRL Lease in accordance with its terms (the “GRL Return Date”). Tenant
hereby acknowledges that the Sixth Expansion Space is currently occupied by GRL,
and that Landlord shall have no obligation to deliver the Sixth Expansion Space
to Tenant prior to the GRL Return Date. Landlord shall promptly notify Tenant if
at any time Landlord reasonably believes that the GRL Return Date will occur
prior to the currently scheduled expiration date of the GRL Lease. To the extent
any of the mechanical, electrical and plumbing systems located within the Sixth
Expansion Space are not in good working order at the time of the Sixth Expansion
Space Delivery, Landlord shall promptly repair such systems provided that Tenant
gives Landlord written notice of the subject repair items within one hundred
twenty (120) days of the Sixth Expansion Commencement Date for those repair
items relating to the Sixth Expansion Space.
     (g) Seventh Expansion Space Delivery. Landlord shall deliver the Seventh
Expansion Space in broom clean condition, free and clear of all tenants and
other occupants (“Seventh Expansion Space Delivery”) within five (5) days
following the later to occur of (i) Artesian’s delivery of possession of the
Seventh Expansion Space to Landlord, and (ii) the

 



--------------------------------------------------------------------------------



 



expiration or earlier termination of the Artesian Lease in accordance with its
terms (the “Artesian Return Date”). Tenant hereby acknowledges that the Seventh
Expansion Space is currently occupied by Artesian, and that Landlord shall have
no obligation to deliver the Seventh Expansion Space to Tenant prior to the
Artesian Return Date. Landlord shall promptly notify Tenant if at any time
Landlord reasonably believes that the Artesian Return Date will occur prior to
the currently scheduled expiration date of the Artesian Lease. To the extent any
of the mechanical, electrical and plumbing systems located within the Seventh
Expansion Space, including the Seventh Expansion Space HVAC System, are not in
good working order at the time of the Seventh Expansion Space Delivery, Landlord
shall promptly repair such systems provided that Tenant gives Landlord written
notice of the subject repair items within one hundred twenty (120) days of the
Seventh Expansion Commencement Date for those repair items relating to the
Seventh Expansion Space.
2. Base Rent.
     (a) Sixth Expansion Space Base Rent. Provided that the Sixth Expansion
Space Delivery has occurred, then commencing on the later of (i) July 1, 2007
and (ii) the Sixth Expansion Commencement Date (the “Sixth Expansion Rent
Commencement Date”) and continuing on the first day of each month thereafter,
Tenant shall pay Base Rent with respect to the Sixth Expansion Space in an
amount equal to $3,241.88 per month, which is equal to $28.50 per rentable
square foot on an annual basis (the “Sixth Expansion Base Rent”). The
“Acknowledgement of the Sixth Expansion Commencement Date” shall also include a
written acknowledgement of the Sixth Expansion Rent Commencement Date.
     (b) Seventh Expansion Space Base Rent. Provided that the Seventh Expansion
Space Delivery has occurred, then commencing on the later of (i) September 1,
2007 and (ii) the Seventh Expansion Commencement Date (the “Seventh Expansion
Rent Commencement Date”) and continuing on the first day of each month
thereafter, Tenant shall pay Base Rent with respect to the Seventh Expansion
Space in an amount equal to $13,418.75 per month, which is also equal to $28.50
per rentable square foot on an annual basis (the “Seventh Expansion Base Rent”).
The “Acknowledgement of Seventh Expansion Commencement Date” shall also include
a written acknowledgement of the Seventh Expansion Rent Commencement Date.
     (c) From and after the Sixth Expansion Rent Commencement Date, the term
“Base Rent” (as defined in the Lease) shall be deemed amended to include the
Sixth Expansion Base Rent, and from and after the Seventh Expansion Rent
Commencement Date, the term “Base Rent” shall also be deemed amended to include
the Seventh Expansion Base Rent. Both the Sixth Expansion Base Rent and the
Seventh Expansion Base Rent shall be paid in accordance with the terms of
Section 3 of the Lease.
3. Base Rent Adjustments. Effective as of the date hereof, Section 4 of the
Lease entitled “Base Rent Adjustments” is hereby amended to add the following
paragraphs (d) and (e):
     “(d) Base Rent (with respect to the Sixth Expansion Space only) shall be
increased on each anniversary of the Sixth Expansion Rent Commencement Date
commencing on the first anniversary of the Sixth Expansion Rent Commencement
Date

 



--------------------------------------------------------------------------------



 



(each a “Sixth Expansion Space Adjustment Date”) by multiplying the Sixth
Expansion Base Rent payable immediately before such Sixth Expansion Space
Adjustment Date by the Rent Adjustment Percentage (as defined in the Fifth
Amendment) and adding the resulting amount to the Sixth Expansion Base Rent
payable immediately before such Sixth Expansion Space Adjustment Date. Such
Sixth Expansion Base Rent, as so adjusted, shall thereafter be due as provided
under the Lease; and
     (e) Base Rent (with respect to the Seventh Expansion Space only) shall be
increased on each anniversary of the Seventh Expansion Rent Commencement Date
commencing on the first anniversary of the Seventh Expansion Rent Commencement
Date (each a “Seventh Expansion Space Adjustment Date”) by multiplying the
Seventh Expansion Base Rent payable immediately before such Seventh Expansion
Space Adjustment Date by the Rent Adjustment Percentage (as defined in the Fifth
Amendment) and adding the resulting amount to the Seventh Expansion Base Rent
payable immediately before such Seventh Expansion Space Adjustment Date. Such
Seventh Expansion Base Rent, as so adjusted, shall thereafter be due as provided
under the Lease.
4. Tenant Improvement Allowance For New Expansion Space. Landlord shall provide
to Tenant, at Tenant’s election, a tenant improvement allowance to be used by
Tenant for the improvement of the New Expansion Space and for the conversion of
laboratory space located on the first floor of the Project into office space (or
related laboratory and office uses) as more specifically provided in Section 5
below (collectively, the “Renovations”), in an amount equal to $5.00 per
aggregate rentable square foot of the New Expansion Space, up to a maximum
amount of $35,075 (the “New Expansion Space TIA”). The New Expansion Space TIA
shall be made available by Landlord to Tenant to reimburse Tenant for the costs
of any Renovations as requested by Tenant and approved by Landlord in accordance
with Section 12 of the Lease and this Section 4. Such New Expansion Space TIA
shall be disbursed upon completion of the Renovations and submission to Landlord
of a draw request in Landlord’s standard form, containing such certifications,
lien waivers, inspection reports and other matters as Landlord customarily
obtains or otherwise requires in order to approve payment of such draw request.
All Renovations shall be constructed by Tenant and Landlord’s sole obligation
with respect to the Renovations shall be to fund the New Expansion Space TIA.
Landlord and Tenant agree that the architect, engineer, general contractor and
any subcontractor for the Renovations shall be selected by Tenant, subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Prior to the commencement of the Renovations, Tenant
shall provide to Landlord for Landlord’s review and approval, (i) a schematic
drawing and outline specifications detailing the Renovations (the “Renovation
Specifications”), and a detailed breakdown of the costs to be incurred by Tenant
and reimbursed from the New Expansion Space TIA relating to the Renovations (the
“Budget”). Landlord shall respond to Tenant regarding its approval of the
Renovations Specifications and Budget, within 10 business days of Landlord’s
receipt thereof. In the event the Budget exceeds the amount to be distributed
under the New Expansion Space TIA, Tenant shall provide to Landlord such
evidence as may be reasonably requested by Landlord, demonstrating Tenant’s
ability to pay for any such cost differential. Landlord shall make the New
Expansion Space TIA available to Tenant from the date hereof through and
including the eighteenth (18th) month following the later of the Sixth Expansion
Commencement Date and the Seventh Expansion Commencement Date.

 



--------------------------------------------------------------------------------



 



Notwithstanding the fees set forth on in Section 12 of the Lease, Landlord and
Tenant agree that Tenant shall be obligated to pay for Landlord’s out of-pocket
costs reasonably incurred in connection with the approvals granted pursuant to
this Section 4 or for any other Alterations made to the first floor of the
Building for which Tenant requests Landlord approval, not to exceed $5,000.00 in
the aggregate.
5. Conversion of Laboratory Space and Removal of Laboratory Improvements. 
Landlord and Tenant hereby agree that, as part of the Renovations, Tenant may,
at Tenant’s sole cost and expense (but subject to reimbursement in an amount up
to the New Expansion Space TIA as provided in Section 4 herein), modify the New
Expansion Space and the remaining space located on the first floor of the
Project by converting any space within such area from laboratory space into
space for office or related uses (the “Modified Office Space”). The size and
location of the Modified Office Space, as well as the Renovations associated
with the Modified Office Space and the specific Existing Laboratory Equipment
(as defined below) to be removed in connection therewith, shall be subject to
Landlord’s prior review and written approval in accordance with Section 12 of
the Lease and Section 4 herein. Further, the removal of the Existing Laboratory
Equipment shall be subject to Landlord’s reasonable supervision and oversight,
and such supervision and oversight shall be at Landlord’s sole cost and expense.
Tenant expressly covenants and agrees that in making the Renovations, it shall
use commercially reasonable efforts to preserve the base utilities and
mechanical, electrical and plumbing systems servicing the Modified Office Space
for future laboratory use. As stated in Section 4 herein, the Renovation
Specifications shall be subject to Landlord’s review and approval. Any existing
movable laboratory equipment, including hoods and case work (the “Existing
Laboratory Equipment”) to be removed by Tenant shall be removed in a safe and
careful manner and at Tenant’s election, shall, at Tenant’s sole cost and
expense, be either (i) stored by Tenant in a safe, careful and protected manner,
for the remainder of the Term and re-installed to the extent such
re-installation is required under the terms of the Lease or (ii) transported by
Tenant, in a safe, careful and protected manner to a location designated by
Landlord and located within Montgomery County, Maryland along the general I-270
corridor. If Tenant elects to have the Existing Laboratory Equipment transported
to a location designated by Landlord, then Landlord may, at its option and its
sole cost and expense, elect to install the Existing Laboratory Equipment in the
newly designated location.
     In the event Tenant exercises the Termination Option (as amended herein
below) then notwithstanding anything to the contrary set forth in the Lease,
Tenant shall be required to restore the Termination Space (as defined below)
that is the subject of such Termination Option and convert all office space
located within the Termination Space which Tenant has either previously
converted prior to the date of this Sixth Amendment or will convert pursuant to
the terms of the Fifth or this Sixth Amendment, from laboratory space to office
space, back to laboratory space consistent with the condition which existed
immediately prior to Tenant’s possession thereof, in accordance with Section 28
of the Lease. Such restoration shall include the replacement of any Existing
Laboratory Equipment removed by Tenant as part of the Renovations. If, however,
Tenant does not exercise said Termination Option, then upon the expiration of
the Lease, Tenant shall comply with the terms of the Lease (including
Section 28) but shall not be required to restore any alterations made to the
first floor of the Building, including the conversion of any office space
located within the New Expansion Space or the Modified Area (as defined in the
Fifth Amendment) (which Tenant has either previously converted prior to the date
of this Sixth Amendment or will convert pursuant to the terms of the Fifth or
this Sixth Amendment, from laboratory space to office space), back to laboratory
space.

 



--------------------------------------------------------------------------------



 



     If, prior to the date that Tenant is permitted to exercise the Termination
Option, and following an Event of Default under the Lease, Landlord exercises
its rights and either terminates the Lease or terminates Tenant’s right of
possession under the Lease, then notwithstanding anything to the contrary set
forth in the Lease, Tenant shall be required to restore the first floor of the
Project in accordance with the terms and conditions of this Section 5.
6. Tenant’s Share of Operating Expenses.  (i) Effective as of the Sixth
Expansion Commencement Date, Tenant’s “Share of Operating Expenses” (as defined
in the Lease) is hereby amended and shall be increased to 89.43% (based on
47,814 rentable square feet for the Premises (excluding the Seventh Expansion
Space) divided by 53,464 total rentable square feet of the Project); and
(ii) effective as the Seventh Expansion Commencement Date, Tenant’s Share of
Operating Expenses shall further be deemed amended and shall be increased to
100% (based on 53,464 rentable square feet for the Premises divided by 53,464
total rentable square feet of the Project).
7. Term  The Term of the Lease (with respect to the New Expansion Space) shall
be coterminous with the Extension Term and shall expire on May 31, 2013. The
“Additional Extension Right” (as defined in the Fourth Amendment and as amended
herein) shall extend to Tenant’s rights with respect to the New Expansion Space.
8. Termination Option.  The “Termination Option” (as set forth in the Fourth
Amendment) shall apply to Tenant’s rights with respect to the New Expansion
Space, provided, however, that Tenant (and any assignee of a Permitted
Assignment or as permitted pursuant to Section 22(a)) shall have the option to
either (a) terminate the Lease in its entirety on the Termination Date (as
defined in the Fourth Amendment), or (b) terminate the Lease in part on the
Termination Date, as it relates to Tenant’s right to possess and occupy fifty
percent (50%) of the first floor of the Project. The first floor of the Project
is comprised of four quadrants, and Tenant’s right to partially terminate the
Lease shall apply to two contiguous quadrants reasonably acceptable to Landlord
(herein the “First Termination Space”). In addition to the foregoing, if Tenant
elects to exercise its Termination Option with respect to the First Termination
Space, then Tenant shall have the right to terminate the Lease with respect to
the remaining fifty percent (50%) of the first floor of the Project (the “Second
Termination Space”, and collectively with the First Termination Space, the
“Termination Space”) on the anniversary of the Termination Date (the “Second
Termination Date”). The definition of “Termination Fee” (as set forth in the
Fourth Amendment) is hereby amended to include within such amount, all
unamortized portions of the New Expansion Space TIA and all brokerage
commissions paid or incurred by Landlord in connection with the Sixth Lease
Amendment. If the Lease is terminated in its entirety, such additional amount
will be equal to $39,960.00 as of the Termination Date. In the event the Lease
is only partially terminated as provided in this Section 8, the Termination Fee
shall be reduced by the amount attributable to the portion of the Premises that
Tenant continues to occupy. Landlord and Tenant acknowledge and agree that
notwithstanding Section 19 (i) of the Fourth Amendment, if the Lease is assigned
or sublet in accordance with Section 22 of the Lease, then Tenant shall have the
right to exercise its Termination Option (as modified herein).

 



--------------------------------------------------------------------------------



 



9. Right to Extend Term.
          (a) Section 39(a) of the Lease is hereby amended in its entirety and
replaced with the following:
     “(a) Additional Extension Right. Tenant shall have a one time right (the
“Additional Extension Right”) to extend the Extension Term (as defined in the
Fourth Amendment) for five (5) years (the “Additional Extension Term”) on the
same terms and conditions as the Lease (other than Base Rent) with respect to
either (i) the entire Premises then demised by Landlord to Tenant under the
Lease or (ii) the entire Premises then demised by Landlord to Tenant under the
Lease less the Termination Space (the “Remaining Space”). Tenant shall exercise
the Additional Extension Right by giving Landlord written notice of its election
to exercise the Additional Extension Right at least nine (9) months prior to the
expiration of the Extension Term, which shall explicitly and irrevocably state
Tenant’s election to extend the Extension Term with respect to either (i) the
entire Premises then demised by Landlord to Tenant under the Lease or (ii) the
Remaining Space only. Upon the commencement of the Additional Extension Term,
Base Rent for the applicable space shall be payable at the Market Rate (as
defined below). Base Rent for the applicable space shall thereafter be adjusted
on each annual anniversary of the commencement of the Additional Extension Term
by a percentage as determined by Landlord and agreed to by Tenant at the time
the Market Rate is determined. As used herein, “Market Rate” shall mean the then
market rental rate as determined by Landlord and agreed to by Tenant, which
shall in no event be less than the One Hundred Three and One-Half Percent
(103.5%) of the Base Rent payable for the applicable space as of the date
immediately preceding the commencement of the Additional Extension Term. If,
Market Rate is not agreed by Tenant, Tenant may, on or before the date which is
120 days prior to the expiration of the Extension Term of this Lease, elect
arbitration as described in Section 39(b) below. If Tenant does not elect such
arbitration, Tenant shall be deemed to have waived any right to extend the
Extension Term of the Lease and the Additional Extension Right shall terminate.”
          (b) Sections 39(c), (d), (e) and (f) of the Lease are hereby amended
in their entirety to read as follows:
     “(c) Rights Personal. The Additional Extension Right is personal to Tenant
and any assignee of a Tenant pursuant to a Permitted Assignment or as permitted
pursuant to Section 22(a), and is not assignable without Landlord’s consent,
which may be granted or withheld in Landlord’s sole discretion separate and
apart from any consent by Landlord to an assignment of Tenant’s interest in the
Lease.
     (d) Exceptions. Notwithstanding anything set forth above to the contrary,
the Additional Extension Right shall not be in effect and Tenant may not
exercise the Additional Extension Right during any period of time that a Default
exists and is continuing under the Lease; or if Tenant has been in default under
any provision of the Lease beyond all applicable notice and cure periods, 3 or
more times, whether or not the defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Additional
Extension Right, whether or not the defaults are cured.

 



--------------------------------------------------------------------------------



 



     (e) No Extensions. The period of time within which the Additional Extension
Right may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Additional Extension Right.
     (f) Termination. The Additional Extension Right shall terminate and be of
no further force or effect even after Tenant’s due and timely exercise of the
Additional Extension Right, if, after such exercise, but prior to the
commencement date of the Additional Extension Term, (i) Tenant fails to timely
cure any default by Tenant under the Lease; or (ii) Tenant has defaulted under
any provision of the Lease beyond all applicable notice and cure periods, 3 or
more times during the period from the date of the exercise of the Additional
Extension Right to the date of the commencement of the Additional Extension
Term, whether or not such defaults are cured.”
10. Estoppel Certificate. Section 23 of the Lease is hereby amended in its
entirety and replaced with the following:
     “Tenant shall, within 10 business days of written notice from Landlord,
execute, acknowledge and deliver a statement in writing substantially in the
form attached to this Lease as Exhibit G with the blanks filled in, or on any
other form reasonably requested by a proposed lender or purchaser,
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any, (ii) acknowledging that
there are not any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be requested thereon. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part. Tenant’s failure to deliver such statement
within such time shall, at the option of Landlord, constitute a Default under
this Lease, and, in any event, shall be conclusive upon Tenant that the Lease is
in full force and effect and without modification except as may be represented
by Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution. Upon request by Tenant, Landlord will similarly execute an estoppel
certificate: (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the rental and other charges are paid in advanced, if any,
(ii) acknowledging that there are not, to Landlord’s knowledge, any uncured
defaults on the part of Tenant hereunder, or specifying such details if any are
claimed and (iii) setting forth such further information with respect to the
status of this Lease or the Premises as may be reasonably requested thereon.”
11. Property Taxes. Section 9 of the Lease is hereby amended and supplemented by
adding the following language after the eight sentence of such Section 9:
“Tenant shall have the right to request that Landlord file for an abatement of,
or to contest or review by legal proceedings or otherwise, any or all Property
Taxes (as hereinafter defined). Within thirty (30) days following Landlord’s
receipt of such request, Landlord shall advise Tenant if Landlord chooses to
pursue such abatement, contest or

 



--------------------------------------------------------------------------------



 



review, or declines to do so. If Landlord advises Tenant that it does not elect
to pursue any of the foregoing, or Landlord fails to respond within such thirty
(30) day period, then subject to the terms of this Section 9, Tenant may pursue
such contest without Landlord. Landlord shall reasonably cooperate with Tenant
in any such contest or abatement proceedings, which cooperation shall include,
without limitation, executing and delivering any and all documents and other
filings in form reasonably acceptable to Landlord, and providing any and all
consents and other approvals in form reasonably acceptable to Landlord, as may
be reasonably required to obtain such separate assessments. In such event Tenant
shall either pay such Property Taxes (under protest, if necessary) or shall, if
requested, deposit with Landlord in trust an amount sufficient to cover the
contested item together with any interest, penalties or costs as Landlord may
reasonably require. Tenant shall defend, indemnify and save Landlord harmless
from and against, and shall pay as Additional Rent, Tenant’s Share of Operating
Expenses, as appropriate, of (i) any such Property Taxes that may be determined
to be due, and (ii) any and all costs or expenses (including reasonable
attorneys’ fees) Landlord may incur in connection with any such proceedings.
When any such contested item shall have been settled or paid, the balance of any
sums deposited with Landlord in trust shall be repaid to Tenant promptly. Tenant
shall be entitled to share in any refund or abatement, net of such costs and
expenses, which may be made of any Property Taxes in the same proportion that
the same were paid by Tenant or with Tenant’s funds. The term “Property Taxes”
means (i) all real estate taxes, betterment and special assessments specifically
assessed against the Building, or amounts in lieu or in the nature thereof,
which may now or hereafter be levied, assessed or imposed by any Governmental
Authority, and (ii) all real estate taxes, betterment and special assessments
specifically assessed against the Project, or amounts in lieu or in the nature
thereof, which may now or hereafter be levied, assessed or imposed by any
Governmental Authority. Notwithstanding anything to the contrary set forth in
this Section 9, if Landlord reasonably believes that the pursuit of any such
abatement, contest or review of Property Taxes could have an adverse economic
effect on Landlord, its affiliates, or its or their respective real property,
then Tenant shall not be permitted to pursue such abatement, contest or review.”
12. Lien Waiver.
     (a) Section 40 (Miscellaneous) is hereby amended and supplemented by adding
a new clause (k) as follows:
“Landlord waives and relinquishes any landlord’s lien, all rights of levy or
distraint, security interest or other interest that Landlord may now or
hereafter have, whether by statute, contract or by common law, and whether for
rent or otherwise (“Landlord’s Lien Rights”) in the Waiver Property. As used
herein, the “Waiver Property” shall mean (a) the furniture, computers, network
equipment, telephone and telecommunication systems and equipment, inventory,
books and records, accounts, investment property, documents, intellectual
property and general intangibles of Tenant located at or in the Premises (each
of the foregoing terms shall have the meanings ascribed thereto in the Uniform
Commercial Code in effect in the State of Maryland from time to time, to the
extent defined therein), and (b) those items set forth on Exhibit F attached
hereto, as such Exhibit may be amended upon written notice by Tenant to
Landlord, subject to Landlord’s reasonable consent. Landlord shall also waive
and relinquish Landlord’s Lien

 



--------------------------------------------------------------------------------



 



Rights in and to Tenant’s trade fixtures, equipment and other personal property
to the extent such items are owned by Tenant and do not become the property of
Landlord upon the expiration or earlier termination of the Lease pursuant to the
terms of the Lease (collectively, the “Other Personal Property” and together
with the Waiver Property, the “Personal Property”). Landlord and Tenant each
acknowledge that (i) any Tenant lender shall have a first priority security
interest in and to the Personal Property, (ii) any Tenant lender shall have the
right to file and/or record UCC financing statements against such property;
provided, however, that any such financing statement shall upon its face or by
exhibit thereto indicate that the same is applicable (with respect to those
assets and property located at the Premises) only to Personal Property of Tenant
located within the Premises; and (iii) any Tenant lender, at its option, shall
have the right to enter upon the Premises until the expiration or earlier
termination of the Lease for the purpose of removing the Personal Property,
subject in all cases to the terms of this Lease, provided that in no event shall
any such lender have the right to conduct an auction or other sale of the
Personal Property in the Premises, and such lender shall be responsible for any
damage caused by removal of the Personal Property and shall indemnify, defend
and hold harmless Landlord from all costs and liabilities suffered by Landlord
in connection with such removal (except to the extent caused by Landlord’s gross
negligence or willful misconduct). Within ten (10) days of any request by
Tenant, Landlord shall execute a lien waiver and collateral access agreement in
a form reasonably acceptable to Landlord (and Landlord hereby acknowledges that
the provisions of subclauses (i), (ii) and (iii) of the immediately preceding
sentence are reasonably acceptable); provided, however that in no event shall
Landlord be required to execute any ‘blanket’ lien waiver with respect to Other
Personal Property, and any lien waiver with respect to Other Personal Property
must specifically identify the individual pieces of Other Personal Property
affected by such waiver.”
13. Exhibit F to Lease; Tenant’s Property. Exhibit F to the Lease is hereby
amended for all purposes to include those items set forth on Exhibit F attached
hereto and incorporated herein by this reference.
14. Miscellaneous.
     (a) This Sixth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Sixth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
     (b) This Sixth Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.
     (c) This Sixth Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Sixth Amendment attached thereto.

 



--------------------------------------------------------------------------------



 



     (d) Landlord and Tenant hereby recognize and acknowledge that the Project
is currently financed and that in connection with the Fifth Amendment, Landlord
obtained on behalf of Tenant, an Amended and Restated Subordination,
Non-Disturbance and Attornment Agreement, dated as of August 31, 2006, by and
among Landlord, Tenant and the holder of such financing (“Holder”) (the “Second
Amended and Restated SNDA”),and that Landlord shall use commercially reasonable
efforts to secure such Holder’s consent to the Sixth Amendment, and to obtain a
subordination, non-disturbance and attornment agreement from Holder in form
substantially similar to that of the Second Amended and Restated SNDA and
reflective of the terms of this Sixth Amendment (the “Sixth Amendment SNDA”).
The parties acknowledge and agree that if Landlord has not obtained the Sixth
Amendment SNDA prior to the ninetieth (90th) day following the Effective Date
(the “Initial Period”), then the Tenant shall have the right to terminate this
Sixth Amendment upon written notice to the Landlord delivered within five
(5) business days following the expiration of the Initial Period; provided,
however, that Tenant may elect to provide Landlord with an additional thirty
(30) days (the “Extension Period”) to obtain the Sixth Amendment SNDA by
delivery of written notice to Landlord of such election within such five
(5) business day period. If Tenant fails to provide either such election notice
or a termination notice prior to the expiration of such five (5) day business
period, then Tenant’s right to terminate shall be deemed waived and this Sixth
Amendment shall remain in full force and effect. If Tenant elects to provide the
Extension Period, and Landlord has not obtained the Sixth Amendment SNDA prior
to the expiration of the Extension Period, Tenant shall have the right to
terminate this Sixth Amendment upon written notice to Landlord delivered within
five (5) business days following the expiration of the Extension Period. If
Tenant fails to exercise the foregoing termination right prior to the expiration
of such five (5) business day period, then Tenant’s right to terminate shall be
deemed waived and this Sixth Amendment shall remain in full force and effect.
     (e) Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) other than
Scheer Partners, Inc. in connection with this transaction and that no Broker,
other than Scheer Partners, Inc. brought about this transaction. Landlord and
Scheer Partners, Inc. shall enter into a separate agreement regarding any
commission due to Scheer Partners, Inc. by Landlord with respect to this Sixth
Amendment. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker other than Scheer Partners,
Inc., claiming a commission or other form of compensation by virtue of having
dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.
     (f) Except as amended and/or modified by this Sixth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Sixth Amendment. In the
event of any conflict between the provisions of this Sixth Amendment and the
provisions of the Lease, the provisions of this Sixth Amendment shall prevail.
Whether or not specifically amended by this Sixth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Sixth Amendment.
[SIGNATURES CONTINUED NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment
as of the day and year first above written.

                          TENANT:    
 
                        IOMAI CORPORATION,
a Delaware corporation    
 
                        By:   /s/ Stanley C. Erck                          
Name:   Stanley C. Erck             Title:   Chief Executive Officer    
 
                        LANDLORD:    
 
                        ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC,
a Delaware limited liability company    
 
                        By:   ARE-GP/VI Holdings QRS Corp.,
a Delaware corporation, managing member    
 
                            By:   /s/ Jennifer Pappas                      
 
          Name:   Jennifer Pappas    
 
          Title:   VP & Assistant Secretary    

 



--------------------------------------------------------------------------------



 



     
Sixth Amendment To Lease — IOMAI Corporation
  Page — A-1

EXHIBIT A-1 TO SIXTH LEASE AMENDMENT
SIXTH EXPANSION SPACE DESCRIPTION

 



--------------------------------------------------------------------------------



 



     
Sixth Amendment To Lease — IOMAI Corporation
  Page — A-2

EXHIBIT A-2 TO SIXTH LEASE AMENDMENT
SEVENTH EXPANSION SPACE DESCRIPTION

 



--------------------------------------------------------------------------------



 



     
Sixth Amendment To Lease — IOMAI Corporation
  Page — B-1

EXHIBIT B-1 TO SIXTH LEASE AMENDMENT
ACKNOWLEDGMENT OF SIXTH EXPANSION COMMENCEMENT DATE

 



--------------------------------------------------------------------------------



 



     
Sixth Amendment To Lease — IOMAI Corporation
  Page — B-2

EXHIBIT B-2 TO SIXTH LEASE AMENDMENT
ACKNOWLEDGMENT OF SEVENTH EXPANSION COMMENCEMENT DATE

 



--------------------------------------------------------------------------------



 



EXHIBIT F TO SIXTH LEASE AMENDMENT

 